ORDER
PER CURIAM.
Defendant appeals from his conviction by a jury of one count of first-degree murder, § 565.020, RSMo 1994, and one count of armed criminal action, § 571.015, RSMo 1994. He was sentenced to life imprisonment without parole for first-degree murder and a concurrent thirty-year term for armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).